DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending and subject to a non-final rejection dated February 3, 2022. In the Response submitted on April 22, 2022, claims 1, 8, and 14 were amended. Therefore, claims 1-20 are currently pending, claims 4-6, 10-12 and 17-19 withdrawn, and claims 1-3, 7-9, and 13-16 and 20 are subject to the following final rejection. 

Response to Arguments
Applicant’s arguments filed on pages 10-16 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 103 have been fully considered but are moot in view of the amended claims and amended rejection and references below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 9 and 16 recite “instructing the courier to transport the container to the second location instead of to the first location”. However, independent claims 1, 8 and 14 recite “instructing a courier to transport the product from the first location to the second location”. Therefore, it’s unclear how the instructions can be to transport the container to the second location instead of the first location in the dependent claims, when the product is at the first location in the independent claims. For examination purposes, the claim will be interpreted as reciting “instructing the courier to transport the container to the second location from the first location.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0262790 to Khasis (hereinafter “Khasis”) in view of U.S. Patent Application Publication No. 2002/0019785 to Whitman (hereinafter “Whitman”), and further in view of U.S. Patent Application Publication No. 2019/0362308 to Memon et al. (hereinafter “Memon”) and further in view of U.S. Patent Application Publication No. 2019/0037362 to Nogueira-Nine et al. (hereinafter “Nogueira-Nine”), and even further view of U.S. Patent Application Publication No. 2017/0352249 to Clip (hereinafter “Clip”).
In regard to claims 1 and 14, Khasis discloses receiving, by one or more processors, a request to cancel a first order to purchase a product and ship the product to a first location; (Paras. 77, 102-103) (The optimization server/module (i.e., by one or more processors)… may also take inventory data into consideration. In another example, if 10 people in a city ordered the exact same item, having the exact same SKU, and one of the recipients… cancels the order while a delivery vehicle is on its way (i.e., receiving a request to cancel a first order to purchase a product and ship the product to a first location)….). 
Khasis discloses determining, by the one or more processors, that the product has been shipped to the first location; placing, by the one or more processors, the product in a cancelled order inventory; and monitoring, by the processor, incoming orders to determine if the incoming orders comprise the product (Paras. 77, 102-103) (The optimization server/module (i.e., by one or more processors)…may also take inventory data into consideration such that it routes the delivery vehicle with the appropriate inventory to the recipient's location. In another example, if 10 people in a city ordered the exact same item, having the exact same SKU (i.e., monitoring incoming orders to determine if the incoming orders comprise the product), and one of the recipients…cancels the order while a delivery vehicle is on its way (i.e., determining that the product has been shipped to the first location; placing the product in a cancelled order inventory), the system can provide an alternate routing plan to the same driver, another driver or autonomous vehicle to deliver the undelivered item to another eligible recipient of the same item in the area  after meeting all eligible route, vehicle, and administratively defined constraints.
Khasis discloses receiving, by the one or more processors, a second order to purchase the product, the second order including instructions to ship the product to a second location; and instructing, by the one or more processors, a courier to transport the product to the second location to complete the purchase of the product as a new product with respect to the second order (Paras. 77, 102-103) (The optimization server/module (i.e., by one or more processors)…may also take inventory data into consideration such that it routes the delivery vehicle with the appropriate inventory to the recipient's location. In another example, if 10 people in a city ordered the exact same item, having the exact same SKU (i.e., receiving a second order to purchase the product, the second order including instructions to ship the product to a second location), and one of the recipients…cancels the order while a delivery vehicle is on its way, the system can provide an alternate routing plan to the same driver (i.e., a second location), another driver or autonomous vehicle to deliver the undelivered item to another eligible recipient of the same item in the area  after meeting all eligible route, vehicle, and administratively defined constraints.
As discussed above, Khasis discloses placing the product in a cancelled order inventory; and instructing a courier to transport the product to a second location to complete the purchase of the product as a new product. Khasis does not explicitly disclose or teach, however, Whitman teaches that the placing is based on determining whether container has been opened (based on the open container determination) and if the container has not been opened; and also teaches that the instructing a courier to transport the product to the second location is to avoid processing the product as a returned product with respect to the first order (Paras. 143, 145; Claim 5 and 27) (Claim 5: determining whether the item is opened, claim 27: if the item is not opened, shipping the item to a customer… there may be an occasion when someone brings back an unopened item to iReturns for which a merchant has a pending order. In such a case, iReturns is able to facilitate the shipment of the merchandise directly to the new customer… bypassing the need to send it back to the stocking warehouse for reprocessing and reshipping to the new customer (i.e., to avoid processing the product as a returned product with respect to the first order).)
Khasis does not explicitly disclose or teach, however, Whitman teaches that based on determining whether container has been opened (based on the open container determination) and if the container has been opened, instructing, by one or more processors, a courier to transport the product to a location associated with a seller of the product (Para. 24; Claim 5) (…determining whether the item is opened… For returned items that are damaged (i.e., opened) or incomplete, in an embodiment of the present invention, the extension stores reduce the costs and effort associated with return of the product to the manufacturer by gathering the defect information and, as directed by merchants, sending the item back to the manufacturer (i.e., instructing a courier to transport the product to a location associated with a seller of the product).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the item ordering system of Khasis to include the step of determining whether the item was opened, to ensure that only unopened items are being sold (See Para. 139 of Whitman, discussing that most online vendors ship only brand-new unopened items). 
As discussed above, Khasis teaches the instructing a courier to transport the product to the second location to complete the purchase of the product as a new product. Khasis in view of Whitman does not explicitly disclose or teach, however Memon teaches that the product is at the first location, and that the transporting is from the first location to the second location (Abst.; Paras. 25-29) (Distributing warehousing of products by receiving….a first notification that a product was delivered to a first customer at a first location (i.e., a first location)…the technology receives a designation of the delivered product for return, and then identifies a second delivery location for the designated product, the second delivery location being a location of a second customer/a second customer (Bob) has placed an order for the same model toaster over with StoreMart via his computer 130 (i.e., second location)… Alice leaves the package, relabeled for return, in a place (Alice's front stoop) for a delivery service (i.e., first location), for example Diana (i.e., the courier), to pick up ….on Diana scanning the label that Alice has attached to the repackaged toaster oven, directs Diana to deliver the repackaged toaster oven to Bob's delivery location (i.e., instructing a courier to transport the product from the first location to the second location).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khasis in view of Whitman with the instructions of Memon with the motivation of providing a more efficient system that can reprocess returned items to new orders without having to return them to a distribution center (See Para. 2 of Memon) and (See Paras. 143 and 145 of Whitman, discussing bypassing the need to send it back to the stocking warehouse for reprocessing and reshipping to the new customer).
Khasis in view of Whitman, and further in view of Memon does not explicitly disclose or teach, however, Nogueira-Nine teaches that the product that has been shipped (in Khasis) is shipped in a container that includes a circuit board comprising a sensor receptive to light and a modem (Paras. 52, 54, 77, 80-82, 102-103, 143-144, 149)  (The shipping object 104 and LTU 300 (i.e.,  a sensor) may be transported via at least one vehicle 108….Examples of shipping objects 104 may include, but are in no way limited to, a package, pallet, box, travel container, shipping container, bulk container, freight container, drum, crate, pail, etc., and/or combinations thereof (i.e., product is shipped in a container)….The LTU 300 includes the LTU electronics subassembly…includes  a printed circuit board (PCB) compartment 658… . the PCB compartment 658 may include an area configured to receive one or more parts of the LTU PCB 604. (i.e., includes a circuit board comprising a sensor)…. LTU 300 may detect, record, and report tracking information including…lighting (i.e., sensor is receptive to light). Computer system 1000 upon which the… LTUS….may be deployed or executed…include….a communications system 1033 (e.g., a modem) (i.e., and a modem)… the software functions 1100/1200 may be embodied as hardware in some configuration…modem 1120 (modulator-demodulator) can be any network hardware/software that modulates one or more carrier wave signals to encode digital information for transmission and demodulates signals to decode the transmitted information).)
As discussed above, Khasis discloses actions by the one or more processors. Khasis in view of Whitman, and further in view of Memon does not explicitly disclose or teach, however, Nogueira-Nine teaches receiving (by the one or more processors of Khasis), sensor data from the sensor, the sensor data transmitted by the modem over a wireless network (Fig. 1; Paras. 54-55, 103-104, 107, 109-110, 112, 127) (…the LTU 300 may send…data (i.e., receiving….sensor data from the sensor) across one or more of the communications channels via one or more methods, protocols, and/or devices. In some cases, the LTU 300 may be configured to send information via the fastest route (e.g., the communication channel (i.e., sensor data transmitted by the modem) and/or mode having the fastest available data transfer rate, etc.)… Reported (sensor) information may be passed along various communication channels (from the LTU) to an LTU server 132. See Fig. 1 showing communication via the WiFi hotspots (i.e., over a wireless network).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Khasis in view of Whitman, and further in view of Memon with the logistics tracking unit of Nogueira-Nine with the motivation of providing tacking information including environmental conditions data associated with the monitored shipment (See Para. 51 of Nogueira-Nine).
As discussed above, Khasis discloses actions by the one or more processors; and Noguiera-Nine teaches the sensor data. Khasis in view of Whitman, and further in view of Memon, and even further in view of Nogueira-Nine does not explicitly disclose or teach, however, Clip teaches the container includes a seal sufficient to prevent light from entering into the container, the sensor positioned proximate to the seal (Paras. 39, 41-43, and 64, Figs. 2A and 2C-2D) (…the at least one first sensor 204 includes a light sensor 220… the light sensor detects an increase in light when the compartment is open in a place that has ambient or direct light; the first compartment 202 may be opaque to the wavelengths detectable by the light sensor, meaning that when the first opening 203 is closed, the light sensor 220 is sending a detectably lower electrical signal than when the first opening 203 is opened (i.e., wherein: the sensor is light sensitive). One or more fasteners may secure the first opening 203 in the closed state (i.e., includes a seal sufficient to prevent light from entering into the container). The one or more fasteners may include any fastener suitable for fastening one surface to another. The one or more fasteners may include without limitation one or more slide fasteners, such as zippers, one or more hook-and-loop fasteners, one or more buckles such as a slide-release buckles, tension locks, or frame buckles, one or more snaps, one or more buttons, one or more magnets, or one or more ties (i.e., seal). Fig. 2C shows the sensor 204/light sensor 220 near the opening 203 (i.e., the sensor is positioned proximate the seal).))
Khasis in view of Whitman, and further in view of Memon, and even further in view of Nogueira-Nine does not explicitly disclose or teach, however, Clip teaches determining (by the one or more processors of Khasis) and based on the sensor data regarding light, whether the container has been opened such that the seal has been broken to cause the light to strike the sensor; (Paras. 39, 41-43) (…the system 200 includes a portable container 201 (i.e., the container). The portable container 201 may have a first compartment 202 with a first opening 203… One or more fasteners may secure the first opening 203 in the closed state (i.e., the seal) ….the light sensor 220 (i.e., sensor) is deployed within the first compartment 202… the first compartment 202 may be opaque to the wavelengths detectable by the light sensor, meaning that when the first opening 203 is closed, the light sensor 220 is sending a detectably lower electrical signal than when the first opening 203 is opened (i.e., determining…based on the sensor data regarding light… seal has been broken to cause the light to strike the sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Khasis in view of Whitman, and further in view of Memon and even further in view of Nogueira-Nine with the light sensor of Clip with the motivation of being able to notify users when a container is an opened state versus closed state (See Paras. 38-39 of Clip).
In regard to claim 8, Khasis discloses a server comprising: one or more processors; and one or more non-transitory computer readable media storing instructions executable by the one or more processors to perform operations (Para. 38, 121; Claim 62) (optimization server 110 (i.e., a server comprising one or more processors) ….The system also includes a plurality of servers 643…Similarly, the server 643 may include server data storages 644).
Examiner notes the rest of the limitations of claim 8 are taught above, as discussed in claims 1 and 14. 
In regard to claims 2, 9 and 15, Khasis in view of Whitman does not explicitly disclose or teach, however, Memon teaches wherein instructing the courier to transport the product to the second location comprises: determining that the container is located at the first location (Abst.; Paras. 25-27) (Distributing warehousing of products by receiving….a first notification that a product was delivered to a first customer at a first location (i.e., determining that the container is located at the first location).)
Khasis in view of Whitman does not explicitly disclose or teach, however, Memon teaches instructing the courier to transport the container from the first location to the second location. (Abst.; Paras. 25-29) (Distributing warehousing of products by receiving….a first notification that a product was delivered to a first customer at a first location (i.e., a first location)…the technology receives a designation of the delivered product for return, and then identifies a second delivery location for the designated product, the second delivery location being a location of a second customer/a second customer (Bob) has placed an order for the same model toaster over with StoreMart via his computer 130 (i.e., second location – of the second order to ship the product to the second location)… Alice leaves the package, relabeled for return, in a place (Alice's front stoop) for a delivery service (i.e., first location), for example Diana (i.e., the courier), to pick up ….on Diana scanning the label that Alice has attached to the repackaged toaster oven, directs Diana to deliver the repackaged toaster oven to Bob's delivery location (i.e., instructing the courier to transport the container from the first location to the second location).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khasis in view of Whitman with the instructions of Memon for the same reasons as discussed above in regard to claims 1, 8 and 14. 
In regard to claims 3 and 16, (based on the above claim interpretation under the 35 U.S.C. 112(b) rejection), Khasis discloses wherein instructing the courier to transport the product to the second location comprises: determining that the courier is transporting the container to the first location (Paras. 77, 102-103) (The optimization server/module …may also take inventory data into consideration such that it routes the delivery vehicle with the appropriate inventory to the recipient's location. In another example, if 10 people in a city ordered the exact same item, having the exact same SKU and one of the recipients…cancels the order while a delivery vehicle is on its way (i.e., determining that courier is transporting the container to the first location), the system can provide an alternate routing plan to the same driver, another driver or autonomous vehicle to deliver the undelivered item to another eligible recipient of the same item in the area  after meeting all eligible route, vehicle, and administratively defined constraints.
Khasis in view of Whitman does not explicitly disclose or teach, however, Memon teaches wherein instructing the courier to transport the product to the second location comprises: instructing the courier to transport the container from the first location to the second location. (Abst.; Paras. 25-29) (Distributing warehousing of products by receiving….a first notification that a product was delivered to a first customer at a first location (i.e., a first location)…the technology receives a designation of the delivered product for return, and then identifies a second delivery location for the designated product, the second delivery location being a location of a second customer/a second customer (Bob) has placed an order for the same model toaster over with StoreMart via his computer 130 (i.e., second location – of the second order to ship the product to the second location)… Alice leaves the package, relabeled for return, in a place (Alice's front stoop) for a delivery service (i.e., first location), for example Diana (i.e., the courier), to pick up ….on Diana scanning the label that Alice has attached to the repackaged toaster oven, directs Diana to deliver the repackaged toaster oven to Bob's delivery location (i.e., instructing the courier to transport the container from the first location to the second location).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khasis in view of Whitman with the instructions of Memon for the same reasons as discussed above in regard to claims 1, 8 and 14. 
In regard to claims 7, 13 and 20, Khasis in view of Whitman, and further in view of Memon, and even further in view of Nogueira-Nine does not explicitly disclose or teach, however, Clip teaches wherein breaking the seal of the container causes the light to strike the sensor, causing the circuit board to determine that the container has been opened / causing the sensor to generate the sensor data indicting that the container has been opened (Paras. 39, 41-43, and 64) (One or more fasteners may secure the first opening 203 in the closed state… The one or more fasteners may include… zippers (i.e., the seal)… where the first opening 203 is closed by a double-ended zipper, one of the at least one first sensor 204 may be positioned to sense light entering from the first end of the double-ended zipper when the first end is opened… (i.e., breaking the seal of the container causes the light to strike the sensor; causing the sensor to generate the sensor data indicting that the container has been opened)….the control circuit 206 is configured to detect that the first opening 203 is in the open state when any one of the at least one first sensor 204 detects light in excess of a threshold amount; the threshold may be a reference voltage, a reference current, a degree of change in resistance, or a number stored in digital memory that is compared to the degree of light energy sensed by the at least one first sensor 204 (i.e., causing the circuit board to determine that the container has been opened; indicating that the container has been opened).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container and sensor of Khasis in view of Whitman, and further in view of Memon and even further in view of Nogueira-Nine with the light sensor features of Clip with the motivation of notifying users when a container is an opened state versus closed state (See Paras. 38-39 of Clip) with accuracy (See Para. 43 of Clip disclosing a threshold for light detection).

Prior Art
The following prior art, made of record and not relied upon, is considered pertinent to Applicant’s disclosure:
U.S. Patent Application Publication No. 2017/0330142 to Kanellos et al. (hereinafter “Kanellos”). Kanellos discloses a container at the delivery hatch for pick-up by the customer. The invention discloses receiving a request to cancel delivery from a customer; detecting whether the at least one delivery drawer is open; cancelling the delivery of the at least one container based on the detection; and displaying, if the at least one delivery drawer is detected to be open, a message informing the customer that the delivery cannot be cancelled. See Fig. 25.
U.S. Patent Application Publication No. 2015/0213705 to Ehrman et al. (hereinafter “Ehrman”). Ehrman discloses a cargo door and sensing system that includes a cargo sensor that can include access to an ambient light sensor collects light sensor readings at regular intervals; wherein it is determined that the container door is opened when the light level exceeds a threshold value.
U.S. Patent No. 9,760,854 to Chowdhary (hereinafter “Chowdhary”). Chowdhary discloses a system that can act on behalf of the customer to cancel the order with the vendor, and reroute the order.
U.S. Patent No. 10,074,247 to Tang et al. (hereinafter “Tang”). Tang discloses a package having a sensor that detects the opening of the package. Upon detecting the opening of the package, a device associated with the sensor transmits a signal to a web server. The web server may take various actions in response to the receipt of the signal. 
U.S. Patent Application Publication No. 2020/0051015 to Davis et al. (hereinafter “Davis”). Davis discloses a receiving party cancels delivery while the package is en route and packages are simply returned to the sender at the initially specified address or returned to the shipping center nearest to the sending party's address for pickup – such that, the invention enables packages to automatically update the shipping, routing and delivery information for each package in real-time on the package.
Dynamically Generate Promotion in a Region for the Unopened In -transit Returned Items in the Region, by an IP.com Prior Art Database Technical Disclosure (hereinafter “Dynamically Generate Promotion”).  Dynamically Generate Promotion discloses that when a return is initiated by a customer, determine, based on the return reason, whether the item in return is an unopened item, and then, if the item is an unopened one, dynamically generate a promotion on the item for the customers in the region.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628